COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00064-CV


QUIKTRIP CORPORATION                                            APPELLANT

                                      V.

GLENN GOODWIN, INDIVIDUALLY                                     APPELLEES
AND ON BEHALF OF THE ESTATE
OF MELANIE THERESE
GOODWIN, AND PEGGY
GOODWIN, INDIVIDUALLY AND
ON BEHALF OF THE ESTATE OF
MELANIE THERESE GOODWIN


                                  ------------

        FROM THE 393RD DISTRICT COURT OF DENTON COUNTY
                  TRIAL COURT NO. 2009-60224-393

                                  ----------

                                 OPINION

                                  ----------

     On an early morning in September 2007, Ernesto Reyes saw nineteen-

year-old Melanie Therese Goodwin at a QuikTrip store, briefly spoke with her,

entered her car, and brutally raped and murdered her away from the store. A
split jury found appellant QuikTrip Corporation liable for Melanie’s tragic death

and awarded damages to appellees Glenn Goodwin and Peggy Goodwin, each

appearing individually and on behalf of Melanie’s estate. Appellant asks us to

reverse the trial court’s judgment in accordance with the verdict because, among

other reasons, appellant did not have a duty to protect Melanie from Ernesto.

Because we conclude that the evidence negates any such duty as a matter of

law, we reverse the trial court’s judgment and render a take-nothing judgment for

appellant.

                              Background Facts

      Melanie, a bubbly and energetic person, worked with her friend, Sarah

Hurley, to promote Red Bull. One night in September 2007, their jobs required

them to visit several video game stores in the Denton area for the midnight

release of a new game.     They finished working early the next morning, and

Melanie drove Sarah to an apartment complex.

      Before driving home, Melanie wanted to buy food for her boyfriend, Jose.

She drove to a QuikTrip store, where Chinedu Anyadike (Chin), who was in his

twenties, was working as an assistant manager. Chin worked overnight shifts,

and on that morning, he was the only employee in the store.

      Nearly an hour before Melanie drove to the store, Ernesto arrived there

alone. Soon after entering the store, he asked Chin if he could use a phone.

Ernesto, who had a short haircut and a bulky frame, paced with the store’s

cordless phone while asking his ex-girlfriend, Andrea, to pick him up from the


                                       2
store. 1   After Andrea declined and their conversation ended, Ernesto began

talking to Chin. He told Chin that he did not have a car and that his mother had

kicked him out of her house after he had beaten up his brother, 2 who had raised

a bat during the fight. Ernesto asked whether he could sleep at the store, and

Chin said no. During the conversation, a male customer walked in, and Ernesto

appeared to unsuccessfully ask him for a ride.

       Ernesto used profane but calm language while talking to Chin and did not

show signs of physical aggression. Chin perceived Ernesto as using “[e]veryday

young vernacular.” 3 Ernesto was friendly to Chin. During Ernesto’s near hour in

and around the store, several customers, including at least five women other

than Melanie, entered the store and made purchases. Ernesto did not interact

with the majority of them.

       Chin allowed Ernesto, who said he had no money, to get a fountain drink.

Ernesto again called Andrea, telling her, within earshot of Chin, that he did not

have anywhere to go and that he did not have any friends. Ernesto said that he

had broken Andrea’s phone, and Chin told him that he needed to “control [his]


       1
       Ernesto and Andrea had an “on-again-off-again” relationship that spanned
four years. Andrea, who lived about ten to fifteen minutes from the store,
permanently ended the relationship the day before Ernesto walked there.
       2
       Ernesto said that he had broken his brother’s nose. Andrea’s testimony
indicates that this event occurred days before Ernesto arrived at the store.
       3
       Another witness testified that it is “fairly common” for customers to speak
profanely in convenience stores.


                                        3
temper.” Ernesto also told Chin that he had pending arrest warrants but did not

disclose what crime the warrants concerned. Ernesto said that he planned on

remaining at the store until someone kicked him out. Even after Chin pled with

Andrea by phone to come and get Ernesto, she refused. She told Chin that

Ernesto had stolen her car; Ernesto told Chin that he had only borrowed it. 4

      Toward the end of Ernesto’s second conversation with Andrea, Chin told

him that the police were not “friendly” and that they enjoyed harassing people.

Ernesto said that he was hungry.       Chin gave him some food that Chin had

brought from home 5 and told Ernesto that he could “hang” at the store but that he

would eventually get tired. 6 Chin urged Ernesto to call a friend for help. Ernesto

made more unavailing phone calls.

      After Ernesto had been in the store for nearly twenty-five minutes, he left.

About fifteen minutes later, he reentered and again asked to use the phone. As


      4
        Andrea later testified that on the day before Ernesto went to QuikTrip, she
“woke up around 2:00 or 3:00 o’clock in the morning. And [she] walked around
and [Ernesto] wasn’t in the bed or anything. And [she] went downstairs and [she]
didn’t see . . . him anywhere. . . . And [minutes later] he came back and [she]
was very mad.”
      5
       Chin testified that he was attempting to be “a decent human being” by
giving Ernesto the drink and food. QuikTrip’s corporate representative testified,
“[W]e train the store employees that having a positive and a friendly attitude is a
very high level of priority that we have. We want to show respect to all
customers. We want to have it be an inviting experience.”
      6
        A surveillance video shows Chin making this statement. Chin later
testified that he told Ernesto that he could not stay in the store. Melanie’s father,
Glenn, acknowledged that Chin had asked Ernesto to leave.


                                         4
before, he could not persuade anyone to pick him up. He left again. While he

paced on the pavement outside the store’s front windows, Melanie came into the

store.       She grabbed chips and a drink, placed them on a counter near the

register, and walked to the back of the store to use the restroom.         Ernesto

continued to pace outside the store, occasionally looking in through windows.

         Melanie walked out of the restroom, and Ernesto entered the store. While

again using profane language, he asked Melanie for a ride at the back of the

store while Chin helped a customer at the register. To Chin, Melanie seemed

“kind of hesitant” to help Ernesto. After the customer left, Chin walked toward

Ernesto and Melanie.

         As Melanie talked on her cell phone to Jose while walking toward the

register, Ernesto and Chin followed behind her. Melanie continued her phone

conversation while buying the items she had placed on the counter. Ernesto left

the store but waited near the front door outside. Just before leaving the store,

Melanie said the words “pretty normal.” She did not tell Jose that she planned on

giving Ernesto a ride.      She walked toward the driver’s door of her car, and

Ernesto walked toward the front of her car. They drove away together soon

thereafter; 7 it appeared to Chin that Melanie had agreed to give Ernesto a ride. 8


         7
       Apparently before Ernesto and Melanie left the store’s parking lot, a call
was placed from her cell phone to one of Ernesto’s acquaintances.
         8
        The police initially determined that Ernesto had abducted Melanie. At
trial, appellant’s corporate representative opined that Ernesto went to the
passenger side of Melanie’s car and that the surveillance video did not show “any

                                         5
Andrea later called the store’s phone and told Chin that she intended to pick up

Ernesto, but Chin told her that Ernesto had already left.

      After Melanie and Ernesto left QuikTrip’s property, he raped and brutally

murdered her by blunt force and strangulation. After 4 a.m. on the morning of

Melanie’s murder, Ernesto dragged her body into a ditch and burned it. Later,

the police found her car in a parking lot.     Ernesto fled to Mexico.    After he

returned, a jury convicted him of murdering Melanie, and a trial court sentenced

him to imprisonment for life.

      Appellees sued appellant.     In their original petition, they asserted that

appellant was negligent because, among other acts or omissions, it had failed to

provide a safe environment for Melanie, an invitee, and had failed to warn her

about the danger that Ernesto posed. Appellees amended the petition several

times; their live pleading at the time of trial sought wrongful death and survival

damages 9 based only on a premises liability claim.         Specifically, appellees

argued that appellant was liable because it had failed to enforce its safety

policies, had failed to provide a safe environment, and had failed to warn Melanie

of Ernesto’s dangerousness.



kind of struggle,” including physical contact from Ernesto to Melanie. The parties
dispute whether the evidence proves an “occurrence” on appellant’s property—
Melanie’s alleged abduction—to support a premises liability claim. Based on our
holding below, we need not reach that question.
      9
         See Tex. Civ. Prac. & Rem. Code Ann. §§ 71.002(a), .021(a) (West
2008).


                                         6
      Appellant answered the suit by asserting, in part, that it could not have

reasonably foreseen Ernesto’s criminal acts against Melanie.           Before trial,

appellant filed a no-evidence motion for summary judgment, arguing that it had

no duty to warn or protect Melanie because there was no foreseeable and

unreasonable risk of harm to her. Appellees responded to appellant’s motion

and also sought summary judgment.            The trial court denied all summary

judgment motions.

      At trial, the jury received stipulations that the parties’ expert witnesses had

reached opposite conclusions concerning whether the statements that Ernesto

made to Chin should have caused Chin to reasonably foresee Ernesto’s

propensity for violence on appellant’s premises. But the jury learned that the

parties’ experts had agreed that under “similar circumstances as existed at

[QuikTrip] on [the morning of Melanie’s murder], . . . [no] person could reasonably

have foreseen that Ernesto . . . would commit the specific act of rape and/or

murder against a stranger.”

      The jury also heard that Chin was aware of three alarms in the store that

he could have activated to alert corporate security about a problem. If Chin had

activated one of the alarms, personnel in Oklahoma could have viewed live

surveillance video from the store, could have assessed the situation, and could

have contacted Chin (to learn why he had triggered the alarm) or the police.

Chin also could have directly asked Ernesto to leave, called a supervisor for

advice, or called the police. Melanie’s mother testified that she blamed appellant


                                         7
for Melanie’s death because Ernesto “was in the store when [she] walked in, and

he shouldn’t have been.”

      The QuikTrip store in Denton had been open only a few months before

Melanie’s murder. During that time, no employee of the store had activated the

store’s alarm for an emergency.

      James Kubala, appellant’s Director of Operations Systems, agreed that

during Ernesto’s time in the store, Chin had learned that Ernesto had warrants,

was tired and hungry, and had no place to sleep, no money, no cell phone, no

car, and no one to pick him up. Nonetheless, Kubala testified that from his

experience working in QuikTrip stores, if he had been in Chin’s place on the night

of Melanie’s death, he would have viewed Ernesto as “down and out” and an

annoyance but would not have perceived that Ernesto posed a threat to her.

According to Kubala, customers telling stories similar to what Ernesto told Chin is

not uncommon.

      Once the parties completed their presentation of evidence and arguments,

ten jurors found that appellant’s negligence proximately caused harm to Melanie

and that appellant was 28% responsible for what had occurred. 10          The jury

awarded damages for Melanie’s pain and mental anguish; her funeral and burial

expenses; and her parents’ loss of companionship, mental anguish, and cost for



      10
       The jury found that Melanie was 1% responsible and that Ernesto was
71% responsible.


                                        8
psychological treatment. After the parties filed competing postverdict motions, 11

the trial court signed a final judgment awarding appellees $2,246,250.70 from

appellant along with prejudgment interest, postjudgment interest, and costs.

Appellant filed an unfruitful motion for new trial and brought this appeal.

                  No Foreseeability, No Duty, and No Liability

      In its first issue, appellant contends that we must reverse the trial court’s

judgment because under the circumstances, appellant had no duty to protect

Melanie from a sexual and violent crime committed by Ernesto. Particularly,

appellant argues that Ernesto’s harming Melanie was not foreseeable in terms of

its character and severity and that precedent from our supreme court therefore

precludes liability. We agree.

      In a negligence case, the threshold inquiry is whether the defendant owes

a legal duty to the plaintiff. Boerjan v. Rodriguez, 436 S.W.3d 307, 310 (Tex.

2014). When material facts are undisputed, the existence of a duty is a question

of law that only the court is entitled to answer. See id.; Nabors Drilling, U.S.A.,

Inc. v. Escoto, 288 S.W.3d 401, 404 (Tex. 2009).

      Premises liability is a special form of negligence in which the duty owed to

the plaintiff, if any, depends on the status of the plaintiff—invitee, licensee, or




      11
       In appellant’s motions and in the argument on the motions, it repeatedly
contended that it had no duty toward Melanie because Ernesto’s crimes against
her were not reasonably foreseeable.


                                          9
trespasser—at the time of the incident giving rise to the lawsuit. 12 Dukes v. Philip

Johnson/Alan Ritchie Architects, P.C., 252 S.W.3d 586, 592 (Tex. App.—Fort

Worth 2008, pet. denied), cert. denied, 555 U.S. 1138 (2009); see Taylor v.

Louis, 349 S.W.3d 729, 734 (Tex. App.—Houston [14th Dist.] 2011, no pet.)

(citing W. Invs., Inc. v. Urena, 162 S.W.3d 547, 550 (Tex. 2005)). If no duty

exists, then no liability for a premises liability claim can arise.     Dukes, 252
S.W.3d at 592; see Hyde v. Hoerauf, 337 S.W.3d 431, 435 (Tex. App.—

Texarkana 2011, no pet.). When the injured party is an invitee, the elements of a

premises liability claim are actual or constructive knowledge of a condition on the

premises by the owner, the condition’s posing of an unreasonable risk of harm,

the owner’s failure to exercise reasonable care to reduce or eliminate the risk,

and proximate causation from that failure to the plaintiff’s injury. CMH Homes,

Inc. v. Daenen, 15 S.W.3d 97, 99 (Tex. 2000).

      Our supreme court has repeatedly emphasized that generally, a defendant

has no legal duty to protect another from the criminal acts of a third person.

Graham Cent. Station, Inc. v. Pena, No. 13-0450, 2014 WL 2790578, at *2 (Tex.

June 20, 2014); Del Lago Partners, Inc. v. Smith, 307 S.W.3d 762, 767 (Tex.

2010); Timberwalk Apartments, Partners, Inc. v. Cain, 972 S.W.2d 749, 756

(Tex. 1998). But a defendant who controls premises has a “duty to use ordinary

care to protect [an invitee] from criminal acts of third parties if he knows or has


      12
        It is undisputed that Melanie was an invitee on appellant’s premises.


                                         10
reason to know of an unreasonable and foreseeable risk of harm to the invitee.”

Pena, 2014 WL 2790578, at *2; see Del Lago, 307 S.W.3d at 767; Mellon Mortg.

Co. v. Holder, 5 S.W.3d 654, 655 (Tex. 1999) (plurality op.) (“With regard to

criminal acts of third parties, property owners owe a duty to those who may be

harmed by the criminal acts only when the risk of criminal conduct is so great that

it is both unreasonable and foreseeable.”).       The foreseeability requirement

“protects the owners and controllers of land from liability for crimes that are so

random, extraordinary, or otherwise disconnected from them that they could not

reasonably be expected to foresee or prevent the crimes.” Trammell Crow Cent.

Tex., Ltd. v. Gutierrez, 267 S.W.3d 9, 17 (Tex. 2008) (footnotes omitted); see

also Houston Lighting & Power Co. v. Brooks, 161 Tex. 32, 38, 336 S.W.2d 603,

606 (1960) (stating that there “is neither a legal nor moral obligation to guard

against that which cannot be foreseen”).

      The supreme court has created two frameworks under which lower courts

should analyze whether property owners have a duty to protect against third

parties’ criminal acts against invitees. First, where past criminal conduct has

occurred at or near the premises, courts should examine the proximity, recency,

frequency, similarity, and publicity of that conduct to determine whether similar

future conduct was reasonably foreseeable. See Del Lago, 307 S.W.3d at 767–

68 (quoting Timberwalk, 972 S.W.2d at 757); Trammell Crow, 267 S.W.3d at 15;

see also Park v. Exxon Mobil Corp., 429 S.W.3d 142, 145 (Tex. App.—Dallas

2014, pet. denied) (“These factors have come to be known as ‘the Timberwalk


                                        11
factors.’”). The parties appear to agree that no duty arose under this framework;

indeed, the evidence shows that this QuikTrip store opened soon before the

incident and that no emergent situations had occurred on the premises before

Melanie’s death.

      Instead, appellees focus their duty argument (and the trial court premised

its duty finding) on the framework applied in Del Lago, 13 which based the

imposition of a duty upon “actual and direct knowledge” of an “imminent”

occurrence on the premises. 307 S.W.3d at 769. Because both parties heavily

rely on Del Lago for their competing arguments on duty, we must examine the

facts and holdings from that case.

      In Del Lago, the plaintiff was injured in a fight that occurred near a bar on a

large resort. Id. at 764. The plaintiff was at the resort to attend a fraternity

reunion.   Id. at 765. He and other fraternity members went to the bar near

9 p.m., and later that night, several male members of a wedding party also

entered the bar. Id. Hostilities, including heated verbal confrontations and hand

gestures, almost immediately arose between the two groups and grew more

severe as the night went on. Id. The confrontations involved intoxicated patrons

and “recurred throughout a ninety-minute period.” Id. Inside the bar, pushing,




      13
       The trial court stated that it had intended to grant summary judgment for
appellant if not for Del Lago. On appeal, appellees contend that this case “is
remarkably similar to . . . Del Lago.”


                                        12
yelling, cursing, and face-to-face contact began. Id. at 765–66. As the supreme

court stated,

              Tensions finally came to a head when the bar staff attempted
      to close the bar. After the crowd refused to leave, the staff went
      table to table and formed a loose line to funnel the customers toward
      a single exit and into the conference center lobby. [The plaintiff]
      testified that the staff was literally pushing the hostile parties out of
      the bar through the exit, prompting a free-for-all. He recalled that “it
      was just a madhouse,” with punches, bottles, glasses, and chairs
      being thrown, and bodies “just surging.” . . .

                ....

            No one could give an exact number of fight participants, but
      estimates ranged from twenty to forty men, about equally divided
      between the wedding party and the fraternity.

Id. at 766. When the plaintiff entered the fight to remove a friend who had a

heart condition, he was attacked and suffered a skull fracture and brain damage.

Id.

      Under those circumstances, in a “narrow and fact-specific holding,” a

divided supreme court held that the harm to the plaintiff was foreseeable and that

the resort had a duty to prevent it. Id. at 769–70, 774. The court explained,

             The nature and character of the premises can be a factor that
      makes criminal activity more foreseeable. In this case, the fight
      occurred in a bar at closing time following ninety minutes of heated
      altercations among intoxicated patrons. . . . [A]s common sense
      dictates, intoxication is often associated with aggressive behavior.

            More generally, criminal misconduct is sometimes foreseeable
      because of immediately preceding conduct. The Second
      Restatement of Torts explains that since the landowner “is not an
      insurer of the visitor’s safety, he is ordinarily under no duty to
      exercise any care until he knows or has reason to know that the acts
      of the third person are occurring, or are about to occur.” If “he


                                         13
should reasonably anticipate . . . criminal conduct on the part of third
persons, either generally or at some particular time, he may be
under a duty to take precautions against it.” The Third Restatement
of Torts clarifies further: “[I]n certain situations criminal misconduct
is sufficiently foreseeable as to require a full negligence analysis of
the actor’s conduct. Moreover, the actor may have sufficient
knowledge of the immediate circumstances . . . to foresee that
party’s misconduct.” . . .

      In this case, Del Lago observed—but did nothing to reduce—
an hour and a half of verbal and physical hostility in the bar. From
the moment the wedding party entered, there was palpable and
escalating tension. Del Lago continued to serve drunk rivals who
were engaged in repeated and aggressive confrontations.

      That a fight broke out was no surprise, according to the
testimony of three fraternity members. . . . [E]veryone could tell
serious trouble was brewing. . . . [T]he fight was not unexpected but
merely “a matter of time.” . . .

      We hold that Del Lago had a duty to protect [the plaintiff]
because Del Lago had actual and direct knowledge that a violent
brawl was imminent between drunk, belligerent patrons and had
ample time and means to defuse the situation. Del Lago’s duty
arose . . . because it was aware of an unreasonable risk of harm at
the bar that very night.      When a landowner “has actual or
constructive knowledge of any condition on the premises that poses
an unreasonable risk of harm to invitees, he has a duty to take
whatever action is reasonably prudent” to reduce or eliminate that
risk.

      ....

      We do not announce a general rule today. We hold only, on
these facts, that during the ninety minutes of recurrent hostilities at
the bar, a duty arose on Del Lago’s part to use reasonable care to
protect the invitees from imminent assaultive conduct. The duty
arose because the likelihood and magnitude of the risk to patrons
reached the level of an unreasonable risk of harm, the risk was
apparent to the property owner, and the risk arose in circumstances
where the property owner had readily available opportunities to
reduce it.

      ....

                                  14
              . . . [O]n this record this sequence of conduct on this night
      in this bar could foretell this brawl.

Id. at 768–70, 777 (emphasis added) (footnotes omitted).

      The facts here are not analogical to those in Del Lago. We conclude that

the distinctions between the two cases, as discussed below, rob the facts in this

case of the predictive value apparent in Del Lago and therefore compel a

different result on the issue of foreseeability.

      First, the supreme court emphasized that Del Lago’s duty arose because

events occurring on the premises portended imminent assaultive conduct. See

id. at 769–70.     Over the course of ninety minutes, Del Lago’s employees

observed obvious hostilities between two groups, and those same hostilities

directly contributed to the plaintiff’s injuries after employees forced the groups out

of the bar. See id. Here, during Ernesto’s time in the store, he was profane but

casual, controlled, calm, and not physically aggressive toward Chin or any patron

inside the store, including Melanie. Ernesto told Chin about illicit activity he had

engaged in—including the fight with his brother (which prompted police

involvement), 14 the stealing or borrowing of (and then returning of) his girlfriend’s

car, the destruction of his girlfriend’s phone, and his pending (although

unspecified) warrants—but described the activity as occurring away from the

premises and in the past. No fact in this case mirrors the immediately preceding,

observed conduct in Del Lago that foretold the immediately following assaultive

      14
        Ernesto appeared to tell Chin that his brother hit him first.


                                          15
act.   The circumstances in Del Lago were “palpable and escalating”; the

circumstances here were, by comparison, stale. See id. at 769 (explaining that

“Del Lago’s duty arose not because of prior similar criminal conduct but because

it was aware of an unreasonable risk of harm at the bar that very night”

(emphasis added)).

       Next, the harm caused to the plaintiff in Del Lago was a natural and

predictable progression from the conduct that preceded it. As the supreme court

explained, after more than an hour of verbal and physical hostilities inside the

bar, that a fight broke out outside the bar was “no surprise” and was merely a

“matter of time.” Id. In other words, the brawl that occurred outside the bar had

the same character, with only greater severity, as the foretelling verbal and

physical confrontations inside the bar. But here, even if Ernesto’s illicit activity

had occurred in Chin’s presence or had immediately preceded Ernesto’s

entrance into the store, the illicit activity, comprising comparatively minor assault

and property crimes that Ernesto disclosed without significant context of the

events that preceded them, is not nearly of the same character as abduction,

rape, and murder. 15 Cf. Doe v. Boys Clubs of Greater Dallas, Inc., 907 S.W.2d
15
        Appellant argued in a postverdict hearing that “the biggest difference
between Del Lago and this case is that the conduct in Del Lago [was] similar in
kind to the conduct that caused the harm.” As appellant contends on appeal,
“QuikTrip had no reason to suspect that an alleged loiterer with family problems
would brutally rape and murder a complete stranger.” Nor can we conclude that
in conjunction with Ernesto’s self-described illicit activity, Chin should have
construed Ernesto’s numerous and unavailing pleas for a ride; his profane but
calm speech; or his statements concerning lack of money, homelessness,

                                         16
472, 478 (Tex. 1995) (affirming a trial court’s decision to grant summary

judgment in a negligence case because “prior DWI convictions did not indicate

criminal conduct in any way akin to sexual assault of young boys”); Maurer v.

8539, Inc., No. 01-09-00709-CV, 2010 WL 5464160, at *5 (Tex. App.—Houston

[1st Dist.] Dec. 30, 2010, no pet.) (mem. op.) (“‘[E]ntry’ and misdemeanor theft

are not sufficiently similar to aggravated robbery to make such a crime

foreseeable.”); Jane Doe 1 v. Pilgrim Rest Baptist Church, 248 S.W.3d 831, 836

(Tex. App.—Dallas 2008, pet. denied) (“Prior fights between young people using

the gym during a sporting event does not make the general danger of a sexual

assault foreseeable.”); Sanders v. Herold, 217 S.W.3d 11, 17 (Tex. App.—

Houston [1st Dist.] 2006, no pet.) (noting that “foreseeability is often determined

by whether the defendant is aware of prior, similar behavior by the third party”

(emphasis added)); see also Tex. Real Estate Holdings, Inc. v. Quach, 95
S.W.3d 395, 399–400 (Tex. App.—Houston [1st Dist.] 2002, pet. denied)

(concluding that a carjacking incident in which the plaintiff was shot was not

foreseeable when in the two years before the incident, there were no other

reports of stranger-initiated violent crime involving injuries but only an assault

between relatives, three auto thefts, and five thefts from vehicles).

      And Ernesto’s conduct within the store was no more predictive; he did not,

for example, make inappropriate sexual remarks or acts to women, physically

hunger, or friendlessness as clues that a violent and sexual crime would
imminently occur.


                                         17
accost any of the several women who entered the store before Melanie, or

express present thoughts about violence. His interaction with Melanie—asking

her for a ride—was consistent with his principal focus in the preceding hour, as

evidenced from his repeated but unavailing phone calls and his conversation with

a male customer. The parties’ experts agreed that no person could reasonably

have foreseen that Ernesto was prone to rape and murder Melanie.

      For a duty to exist in a case like this one, the defendant need not be able

to foresee an exact sequence of events that produces harm, but the defendant

must be able to foresee at least the general nature of the crime committed. See

Mellon Mortg., 5 S.W.3d at 655 (“[W]e consider . . . the foreseeability of the

general criminal act [and] the foreseeability that the victim might be injured by the

act.”); Walker v. Harris, 924 S.W.2d 375, 377 (Tex. 1996) (“[T]he Walkers are

entitled to summary judgment if they established as a matter of law that violent

criminal acts like the stabbing were not foreseeable.” (emphasis added)); see

also Trammell Crow, 267 S.W.3d at 16 (comparing characteristics of previous

crimes on the premises to determine whether the kind of crime at issue was

reasonably foreseeable); Miranda v. TriStar Convenience Stores, Inc., No. 01-11-

01073-CV, 2013 WL 3968337, at *8 (Tex. App.—Houston [1st Dist.] Aug. 1,

2013, no pet.) (mem. op.) (“Nor is illegal gambling conducted on eight-liner




                                         18
gambling machines sufficiently similar to the April 27, 2007 armed robbery to put

TriStar on notice of the potential for such criminal activity.”). 16

      Furthermore, while the same combatants participated in the foreboding

hostilities inside the bar and the brawl outside the bar in Del Lago, Ernesto told

Chin about prior illicit acts against people with whom he had deep connections (a

brother and an ex-girlfriend) and then raped and murdered a total stranger. As

several Texas courts have explained, domestic disputes do not typically augur

more serious crimes against strangers. See Timberwalk, 972 S.W.2d at 758 (“[A]

spate of domestic violence . . . does not portend third party sexual assaults or

robberies.”); Walker, 924 S.W.2d at 377–78; Taylor, 349 S.W.3d at 737 (“Kelley’s

knowledge of Hal’s history of family violence does not make it foreseeable to her

that Hal would assault [a third party] in her home. Isolated instances of domestic

violence between residents do not indicate an unreasonable risk of assault

between unrelated nonresidents on the property.”); see also Ramirez v. AHP

Mut. Hous. Ass’n., Inc., No. 14-04-00159-CV, 2005 WL 425486, at *2 (Tex.




      16
        Appellees cite a 1985 case to argue that Ernesto’s illicit acts portended a
violent and sexual crime against Melanie. See Nixon v. Mr. Prop. Mgmt. Co.,
690 S.W.2d 546, 550–51 (Tex. 1985). In Nixon, the court held that a rape at an
apartment complex was foreseeable when within the last two years at the
complex, “one attempted murder, two aggravated robberies, two aggravated
assaults, sixteen apartment burglaries, four vehicle burglaries, four cases of theft,
five cases of criminal mischief, and one auto theft” had occurred. Id. at 548,
550–51. The acts that Ernesto reported to Chin are not nearly as extensive in
frequency or severity.


                                           19
App.—Houston [14th Dist.] Feb. 24, 2005, no pet.) (mem. op.) (explaining that

domestic violence incidents are “not similar to a random attack from a stranger”).

      In sum, the nature of the alleged crimes and the relational status of the

victims vary significantly from what Ernesto told Chin to what he later did to

Melanie.

      Finally, the supreme court indicated in Del Lago that in addition to the

confrontations between the two groups that foretold the fight, the presence of a

bar, where alcohol is served and people may become intoxicated, should have

raised the resort’s awareness of a possible fight on the premises. 307 S.W.3d at

768 (“The nature and character of the premises can be a factor that makes

criminal activity more foreseeable. . . . [A]s common sense dictates, intoxication

is often associated with aggressive behavior.”). We have not located evidence

indicating that a convenience store akin to the QuikTrip in Denton has a “nature

and character” that makes sexual and violent crimes associated with the

premises more common than at other businesses hosting invitees. And certainly,

in the short time the store in question was open before Melanie’s death, it was

not associated with sexual crimes or violence. 17

      17
         Melanie’s father testified that she had visited the QuikTrip store in Denton
several times before her death and that she had never expressed any concerns
for her safety after doing so. Kubala testified that during his tenure with QuikTrip,
he had never heard of any other alleged abductions from a store or of any rapes
or murders that followed someone loitering in a store. Kubala did not classify
Ernesto as a loiterer. He reasoned,

      A loiter[er] is someone that shouldn’t be there. . . .


                                         20
      In their argument on foreseeability, appellees heavily rely on the

surveillance video from the night of the rape and murder. At the hearing on the

parties’ postverdict motions, the trial judge stated,

            Let me make it very clear to all the Appellate Courts that are
      going to review this decision. It was clear that the jury reviewed that
      videotape, not once but several times. . . .

             Any Appellate Court that reviews this, I request that they do
      the same thing and look at this tape, at least, twice or three times,
      and look at each of the comments made by Mr. Reyes, look at the
      reaction made by the clerk to those comments and look at the
      policies of this company all in context, and look at those final few
      seconds of when they go out together and when he turns, and that’s
      -- I’m referring to Mr. Reyes. And when I take that whole picture -- I
      do admit, it’s a very close question.

             But when you take that whole picture, I cannot say and I think
      the test is, is there -- two tests, is it more than a scintilla of evidence
      and, two, is it manifestly unjust? And I can’t say what the jury did in
      this case as no evidence or that it’s manifestly unjust, so the verdict
      stands. . . .

             . . . [The videotape] is the critical piece of evidence that
      relates to the issue[] of . . . foreseeability.

      We have, as implored by the trial court and appellees, reviewed the

surveillance video several times.       We note, however, that a focused and

repeated viewing of the top-down, third-person surveillance video by a court that

has the benefit of knowing the tragic events that followed is not the best

measurement of what should have been anticipated by Chin, who had a limited,


            Ernesto Reyes had a reason to be there. Whether you want
      to say it was a good reason, he was there for a reason. He was
      there because he was distraught, he’s out on his own, he doesn’t
      have a ride. He had a story.


                                          21
first-person view of the events in the store; saw them only once while dividing his

attention with other tasks related to his employment; and did not have

foreknowledge of the events that would occur later that morning. Whether a risk

of criminal activity was foreseeable “must not be determined in hindsight but

rather in light of what the premises owner knew or should have known before the

criminal act occurred.” Timberwalk, 972 S.W.2d at 757.

      Appellees argued in the trial court that appellant’s “own policies proved

foreseeability.” They contend on appeal that the jury’s verdict “does not put any

burden on Quiktrip that it has not already assumed.” In 2007, one of appellant’s

employee-training documents stated, “QuikTrip is legally responsible for safety of

all customers in stores and on property.” Another document stated, “Watch for

customers who enter your store with no car parked where you can see it. Watch

for people that loiter, that seem to be waiting for business to drop off. Let your

manager know about them.” Another training document stated, “You and your

customers are the most important concern of QT. . . . Don’t put yourself or

customers at risk.” A corporate document concerning safety stated, “A person

who is not working safely can hurt themselves, customers[,] or other employees

and can cost QuikTrip a tremendous amount of money.”

      While these policies appear to relate, at least in part, to the prevention of

crime on appellant’s premises, they do not establish that Ernesto’s sexual and

violent crime against Melanie was foreseeable or create a duty where none

otherwise exists. See Park, 429 S.W.3d at 149 (“[T]aking measures to protect


                                        22
against the possibility of future crime is not the same as foreseeing that criminal

activity.”); Cleveland Reg’l Med. Ctr., L.P. v. Celtic Props., L.C., 323 S.W.3d 322,

351 (Tex. App.—Beaumont 2010, pet. denied) (“A company’s internal policies or

procedures will not create a negligence duty where none otherwise exists.”);

Owens v. Comerica Bank, 229 S.W.3d 544, 547 (Tex. App.—Dallas 2007, no

pet.) (“The Texas Supreme Court has refused to create a standard of care or

duty based upon internal policies, and the failure to follow such policies does not

give rise to a cause of action in favor of customers or others.”); Allen v. Connolly,

158 S.W.3d 61, 67 (Tex. App.—Houston [14th Dist.] 2005, no pet.) (“The mere

act of taking preventative measures . . . is not the same as foreseeing . . .

criminal activity. . . . To hold otherwise would virtually eliminate the foreseeability

requirement for a negligence claim against a person who installs a security

system or takes other preventative measures to guard against crime.”); Entex, A

Div. of Noram Energy Corp. v. Gonzalez, 94 S.W.3d 1, 10 & n.19 (Tex. App.—

Houston [14th Dist.] 2002, pet. denied) (collecting cases). Moreover, we have

explained that for a duty to arise through a voluntary undertaking, the defendant

must have increased the risk of harm or the plaintiff must have relied on the

defendant’s undertaking to make the premises safe. City of Haltom City v. Aurell,

380 S.W.3d 839, 853 (Tex. App.—Fort Worth 2012, no pet.). Appellees do not

contend, and the evidence does not show, that appellant’s policies increased

Melanie’s risk of harm or that she knew of or relied on the policies.




                                          23
      Considering all of the facts that Chin knew or should have known before

Ernesto’s rape and murder of Melanie, for the reasons stated above, we

conclude as a matter of law 18 that Melanie’s abduction, rape, and murder

specifically, or even a violent and sexual crime against a stranger generally, were

not foreseeable and probable results to him.       See Baylor Med. Plaza Servs.

Corp. v. Kidd, 834 S.W.2d 69, 75 (Tex. App.—Texarkana 1992, writ denied) (“To

impose responsibility for negligence, it must have been foreseeable that this

event or some similar event would result as a natural and probable

consequence.”). Thus, we follow the typical rule and hold that appellant had no

duty to protect Melanie from that harm.       See Del Lago, 307 S.W.3d at 767;

Mellon Mortg., 5 S.W.3d at 655. Because appellant had no duty as a matter of

law, it cannot be liable.   Dukes, 252 S.W.3d at 592.        We therefore sustain

appellant’s first issue, which requires us to reverse the trial court’s judgment and

render a take-nothing judgment for appellant. 19



      18
        In denying appellant’s motion for a directed verdict after the parties had
finished presenting evidence, the trial judge said, “I think this is the classic case
where 12 people in the community get to . . . make the call.” But when material
facts are undisputed, duty, as determined by foreseeability, is a question of law
for the court, not a question of fact for the jury. See Del Lago, 307 S.W.3d at
767; Escoto, 288 S.W.3d at 404. Appellees do not identify disputed, material
facts that would impact our determination about foreseeability; rather, the parties
primarily disagree about the legal significance of undisputed facts.
      19
        Thus, we decline to address appellant’s second through fifth issues, in
which it contends that the judgment should be reversed because the trial court
committed error in the jury charge and because there was no evidence to prove
proximate cause, an “occurrence” on appellant’s premises, or the jury’s allocation

                                         24
                                Conclusion

     Having sustained appellant’s first issue, we reverse the trial court’s

judgment and render a take-nothing judgment.


                                               /s/ Terrie Livingston

                                               TERRIE LIVINGSTON
                                               CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DELIVERED: November 13, 2014




of fault. See Tex. R. App. P. 47.1; D.R. Horton-Tex., Ltd. v. Savannah Props.
Assocs., L.P., 416 S.W.3d 217, 229 (Tex. App.—Fort Worth 2013, no pet.).


                                     25